     Case 2:21-cv-00316 Document 63 Filed 07/08/21 Page 1 of 2 PageID #: 1306




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION


B. P. J., et al.,
                                   Plaintiffs,

v.                                                        CIVIL ACTION NO. 2:21-cv-00316

WEST VIRGINIA STATE BOARD OF EDUCATION, et al.,

                                   Defendants.



                                         ORDER AND NOTICE


         Pursuant to the Local District Court Rules, the court ORDERS that the following dates be

fixed as the times by or on which certain events must occur:

8/5/2021            Motions under Fed. R. Civ. P. 12(b), together with supporting briefs, memoranda,
                    affidavits or other such matter in support thereof. (All motions unsupported by
                    memoranda will be denied without prejudice pursuant to L.R. 7.1(a).)

8/30/2021           Last day for Rule 26(f) meeting.

9/7/2021            Last day to file report of Rule 26(f) meeting C See L.R. 16.1(b) and Fed. R. Civ. P.
                    Form 35.

9/20/2021           Scheduling conference at 9:00 a.m. before the United States District Judge Joseph
                    R. Goodwin at the Robert C. Byrd United States Courthouse, 300 Virginia Street
                    East, Room 6610 (Library/Conference Room), Charleston, West Virginia. All
                    lead and/or local counsel are directed to appear in person, and all out-of-town
                    counsel may appear by telephone. At the scheduling/status conference, the parties
                    shall be prepared to discuss the following:

                    (a)    the discovery to be completed and the amount of time necessary for its
                           completion;
                    (b)    the further formulation and simplification of issues, including possible
                           elimination of claims or defenses;
                    (c)    the possibility of entering into stipulations regarding issues for trial;
                    (d)    the possibility of obtaining admissions regarding facts and documents; and
   Case 2:21-cv-00316 Document 63 Filed 07/08/21 Page 2 of 2 PageID #: 1307




               (e)       other matters that will assist the parties in reaching a final resolution of this
                         matter.

9/30/2021      Entry of scheduling order.

10/4/2021      Last day to make Rule 26(a)(1) disclosures.

       The provisions of FR Civ P 14 and 15 with respect to the time in which to file third-party

claims and to amend pleadings without leave of court are not affected by this Order and Notice.

Pursuant to LR Civ 16.1 and 73.1, the parties are informed of their opportunity to consent to the

exercise by a magistrate judge of civil jurisdiction over the case, including entry of judgment, as

authorized by 28 U.S.C. § 636. The parties may consent by filing a Consent to Jurisdiction by a

United States Magistrate Judge (FR Civ P Form 34), or by so indicating on the Report of Parties'

Planning Meeting and Scheduling Order Worksheet, all of which are available on the court's

website.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                                 ENTER:          July 8, 2021
